BLD-052                                                NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                                No. 10-3260
                                ___________

                        STEVEN PAUL FLEMING,
                                         Appellant

                                      v.

   THOMAS M. BLEWITT, U.S. MAGISTRATE JUDGE, MIDDLE DISTRICT OF PA,
SCRANTON, PA; THOMAS I. VANASKIE, MIDDLE DISTRICT OF PA, SCRANTON, PA;
   JUDGE J. CURTIS JOYNER, DISTRICT COURT; JUDGE FISHER 3RD CIRCUIT,
  PHILADELPHIA, PA; JUDGE MCKEE, 3RD CIRCUIT, PHILADELPHIA, PA; JUDGE
               CHAGARES, 3RD CIRCUIT, PHILADELPHIA, PA
                 ____________________________________

               On Appeal from the United States District Court
                  for the Eastern District of Pennsylvania
                        (D.C. Civil No. 10-cv-02048)
                District Judge: Honorable Freda L. Wolfson
                ____________________________________

                   Submitted for Possible Summary Action
              Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                             November 24, 2010

      Before: SLOVITER, JORDAN and GREENAWAY, JR., Circuit Judges

                      (Opinion filed: December 7, 2010)
                                  _________

                                 OPINION
                                 _________
PER CURIAM

       Steven Paul Fleming, proceeding pro se, appeals from the District Court=s

dismissal of his complaint. For the reasons that follow, we will summarily affirm the

judgment of the District Court.

       Fleming initiated the instant action in the United States District Court for the

Eastern District of Pennsylvania on April 30, 2010.1 In his complaint, he named as

defendants Magistrate Judge Blewitt, District Judges Vanaskie2 and Joyner, and Third

Circuit Judges Fisher, McKee and Chagares. All of these judges had presided over cases

previously filed by Fleming. Fleming has been an active litigant in the United States

District Courts for the Eastern and Middle Districts of Pennsylvania. He has filed

complaints regarding his diagnosis of paranoid schizophrenia by the Department of

Veterans Affairs and the loss of his aviation license by the Federal Aviation

Administration. Many of his complaints are related to alleged cocaine smuggling by Air

America, which was based in Scranton, Pennsylvania. For various reasons, none of

Fleming=s previous lawsuits has proceeded to trial.




1
  While the complaint was filed in the Eastern District of Pennsylvania, due to the
allegations of judicial bias, Chief Judge McKee appointed Judge Wolfson of the District
of New Jersey to preside over this case. See 28 U.S.C. ' 292(b).
2
  Judge Vanaskie has since been elevated to this court.
       In the instant complaint, Fleming alleged that he has not been allowed to submit

evidence in support of his claims, that he has not been allowed to address a jury, that the

judges to whom his cases have been assigned have been biased against him, and that they

have thereby violated his right to due process. The District Court granted his motion to

proceed in forma pauperis and dismissed his complaint for failure to state a claim upon

which relief could be granted. See 28 U.S.C. ' 1915(e)(2)(B). Fleming named six

federal judges as defendants. As the District Court explained, absent certain very limited

exceptions, a judicial officer cannot be held liable for actions taken in his capacity as a

judge. See Capogrosso v. Supreme Court of New Jersey, 588 F.3d 180, 184 (3d Cir.

2009). As Fleming failed to allege that the named defendants took any action outside

their capacity as judges, we agree that the District Court properly dismissed his complaint

for failure to state a claim. Because this appeal presents no Asubstantial question,@ we will

summarily affirm the judgment of the District Court. See 3d Cir. LAR 27.4 & I.O.P.

10.6. Fleming=s motion for the appointment of counsel is denied.




                                              3